DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 4/5/2022. Claims 21, 22, 25, 35, and 40 have been amended. Claim 34 has been cancelled. New claim 51 has been added. Therefore, claims 21-33 and 35-51 are presently pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Paul Bowen on 5/27/2022.
The application has been amended as follows: 
In claim 21, line 16, after “removable from the dock,” add the limitation --the end cap having an end cap inlet and an end cap outlet, wherein the end cap inlet and the end cap outlet each having an aperture surrounded by a flat external surface,--;
In claim 22, line 13, after “wherein the water reservoir includes a water reservoir inlet and a water reservoir outlet” add the limitation --, wherein the water reservoir inlet and the water reservoir outlet each having an aperture, wherein the apertures of the water reservoir inlet and the water reservoir outlet are surrounded by a flat external surface--;
In claim 36, line 2, replace the word “received” with -- secured--;
In claim 36, lines 2-3, delete “, the end cap including an end cap inlet and an end cap outlet”;
In claim 40, line 11, after “humidification function” and before the semicolon add the limitation --, the end cap having an end cap inlet and an end cap outlet, wherein the end cap inlet and the end cap outlet each having an aperture surrounded by a flat external surface--;
In claim 51, line 1, replace “an end cap inlet” with --the end cap inlet--;
In claim 51, line 2, replace “an end cap outlet” with --the end cap outlet--;


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art or record Kramer et al. (2007/0079826) discloses a respiratory pressure therapy device  for pressurizing breathable air to treat a respiratory disorder in a patient (CPAP machine shown in FIG. 1; see also para. 0058), the RPT device comprising: a pressure generator configured to pressurise breathable air (CPAP machine containing a blower); a chassis (interior surface of the CPAP machine inherently will have a surface structure) supporting the pressure generator (containing the blower; see para. 0058) and the chassis comprising: an RPT device outlet (9; outlet connection port) configured to be connected to an air circuit to direct breathable air pressurised by the pressure generator to the patient (suitable for receiving a flexible respiratory conduit to deliver air to a patient; para. 0058); and a dock (47; chamber receiving bay) comprising a dock outlet (6; outlet port) and a dock inlet (5; inlet port) (para. 0059); an external housing (CPAP maching has a housing; para. 0058) supported on the chassis (para. 0058), the pressure generator being enclosed by the external housing (containing a blower; para. 0058), and the external housing forming an opening sized to receive a water reservoir (a chamber receiving bay to heat the water chamber) with a humidification function (24; heat conductive base; para. 0070, fig. 5).
Feldhahn et al. (2007/0193580) teaches a respiratory pressure therapy device an RPT device inlet (46; air intake) configured to receive breathable air from externally of the RPT device to be pressurised by the pressure generator (indrawn air passes through the intake to the blower) (para. 0146).
Kenyon et al. (6,397,841) teaches a respiratory pressure therapy device comprising a dock having a dock inlet and outlet (22, 24; see FIG. 3 and 4)  having at least one dock seal (81; o-rings; see col. 4, lines 55-63); and an end cap (34; panel) without humidification function such that a humidifier (26 and the end cap are alternatively insertable into and removeable from the dock (configured with and without humidifier); the end cap having an end cap inlet and an end cap outlet (col. 3, line 60-col. 4 line 12; see also FIGs. 1 and 2).
However, the prior art of record does not disclose, teach, or fairly suggest the combination of limitations above wherein the end cap inlet and the end cap outlet each having an aperture surrounded by a flat external surface (i.e. exposed) (claims 21 and 40). The prior art of record does not disclose, teach, or fairly suggest the combination of limitations above with the water reservoir inlet and the water reservoir outlet each having an aperture, wherein the apertures of the water reservoir inlet and the water reservoir outlet are surrounded by a flat external surface (i.e. exposed)  (claim 22) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/             Primary Examiner, Art Unit 3619